Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated July 24, 2018, claims 1-15 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed July 24, 2018 through February 4, 2021 have been 

considered.


Claim Objections

 	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Traversa [“Universal Memcomputing Machines” – NPL, filed July 24, 2018].
With respect to claim 1, Traversa discloses a memristive mulliplication device [page 2713] comprising: at least two memristive cells [fig. 11 shows 4 CVM’s – the CVMs are being interpreted as being memristive cells since it is indicated that a component within the CVMs is a variable resistor], each memristive cell comprising: a merristive element to store one component of a complex weight value [“…memprocessors with infinite discrete states…” – see first column, first paragraph of page 2713]; a real input multiplier coupled to the memristive element to multiply an output signal of the memristive element with a real component of an input signal [“The connected memory cells have two output states that are the real and imaginary parts of the function g(t)…” – see fig. 11 detailed description, page 2713]; and an imaginary input multiplier coupled to the memiristive clement to multiply the output signal of the memristive element with an imaginary component of the input signal [“The connected memory cells have two output states that are the real and imaginary parts of the function g(t)…” – see fig. 11 detailed description, page 2713].


Allowable   Subject   Matter

 	Claims 6-15 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
a first memristive element in a first memristive cell, the first memristive element to indicate a real component of the complex weight value, wherein an output signal of the first memristive elernent is a current indicative of the real component of the complex weight value; and a second memristive element in a second memristive cell, the second memristive element to indicate an imaginary component of the complex weight value, wherein an output signal of the second mennistive element is a current indicative of the imaginary component of the complex weight value.
-with respect to claim 3, each memristive cell includes a muli- output current mirror to duplicate the output of the memristive element to both the real input multiplier and the imaginary component multiplier.
-with respect to claim 4, a multiplier includes a multi-output current mirror. 
-with respect to claim 6, summing outputs of the multipliers that include real components; and summing outputs of the multipliers that include imaginary components, which summations represent a multiply-accumulate operation of a complex input and complex weight values.
-with respect to claim 10, output a signal defining a multiplication of the output signal with the real component and an imaginary input multiplier coupled to the memiristive element to: receive an output signal of the memristive element receive an imaginary component of an input signal; and output a signal defining a multiplication of the output signal with the imaginary component; and a real summation device to sum outputs of multipliers that have real components; and a real summation device to sum outputs of multipliers that have real components.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide

 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        March 12, 2022